DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 6/27/22 in which claims 1-6, 22-26 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered.
Election/Restrictions
Examiner notes that the status identifiers for Claims 1-6 are incorrect and should have indicated “(withdrawn-currently amended)”.  However, similar to applicant’s remarks submitted 6/27/22-- previously withdrawn Claims 1-6 (withdrawn in the final rejection of 1/18/22) have now been amended to be directed to an elected embodiment (product).  As such, the previous withdrawal of Claims 1-6 on 1/18/22 is rescinded.  Claims 1-6 will be examined.  
Nevertheless, new Claim(s) 24 and 25 are newly additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.  Examiner notes that the applicant reply of 10/27/2020 included an election of Species I (directed only to an arch support), as opposed to Species II (directed to both an arch and metatarsal support).  Since Species I was elected, Claims 24-25 are newly withdrawn as they are directed to the non-elected species of a shoe with both an arch and metatarsal support.
Applicant timely traversed the restriction (election) requirement in the reply filed on 10/27/2020.  However, as indicated by the examiner in the non-final rejection of 11/24/2020,  because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse as indicated in the non-final rejection of 11/24/2020.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 3 “arch-support material has a viscosity of at least 30,000,000 cP” is not in the specification; [0044] only recites “around 30,000,000 cP with a margin of error of about 10%”
Claim Objections
Claim(s) 1, 3 and 26 is/are objected to because of the following informalities: 
Claim 1 Line 2 “customizable” needs review whether it should read “customizably”
Claim 1 Line 2 is recommended to read “the insole configured to be customizably responsive to an application of a foot pressure by a user” for clarity that the user and their foot are not being positively claimed
Disagreement may warrant at least a U.S.C. 101 rejection without constituting a new rejection for similar reasons as previously presented throughout prosecution, such as in the final rejection of 1/18/22
Claim 1 Line 4 is recommended to read “insole base configured to correspond to a foot geometry of the user” for clarity that the user and their foot are not being positively claimed
Disagreement may warrant at least a U.S.C. 101 rejection without constituting a new rejection for similar reasons as previously presented throughout prosecution, such as in the final rejection of 1/18/22
For more proper antecedent basis with the term “foot pressure” in Claim 1 Lines 2-3, Claim 1 Lines 9-10 should read “the foot pressure”
For more proper antecedent basis with the term “viscosity” in Claim 1 Line 9, Claim 3 is recommended to read “wherein the viscosity of the arch-support material is (insert range).”  
For more proper antecedent basis with the term “shoe” and “insole” already established in Claim 1 Line 2, Claim 26 is recommended to read “The shoe comprising the insole according to claim 1.”
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
Claim(s) 3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically:
Claim 3 “arch-support material has a viscosity of at least 30,000,000 cP” is considered new matter.  Despite applicant remarks submitted 5/18/22, the language of the claim is not what was suggested by the examiner.  Similar to the rejection indicated 1/18/22, although applicant previously cited [0044] “around 30,000,000 cP with a margin of error of about 10%”, examiner notes that no definition has been provided for the term “around” or “about” in the original disclosure, and therefore the range disclosed by “a margin of error of about 10%” for “around 30,000,000” may not necessarily only encompass values within the range of “at least 30,000,000.”  Without an exact definition of “around” or “about” provided for in the original disclosure, applicant may only claim what is in the specification verbatim (for example: [0044] “around 30,000,000 cP”, with or without also claiming a margin of error of about 10%, should that be the embodiment applicant intends as opposed to that disclosed in [0042], [0043], or [0045].
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
Claim objections are interpreted as suggested
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore III et al (USPN 5555584), herein Moore.
Regarding Claim 1, Moore teaches an insole (50) for a shoe (10) (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-2; Col. 3 Line 14 "sandal 10"; Col. 3 Lines 42-43 "elements of the sandal, including...gel layer 50"; Moore teaches the insole which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for a shoe),
the insole being customizable responsive to an application of a foot pressure by a user (abstract "member...comprises a body of formable material…and being setable by heating…and subsequent cooling…thereafter cooled so that the formable material is set and the member remains flexible while resiliently retaining an impression of the body part…composition...comprises uncured silicone rubber"; Moore teaches the insole of formable material which meets the structural limitations in the claims and performs the functions as recited such as being capable of being customizably responsive to a foot, especially in light of Col. 12 Lines 23-24 “gel layer retained the original impression of the foot”), the insole comprising:
an insole base (12) corresponding to a foot geometry of the user (Col. 3 Lines 42-43 “elements of the sandal, including…bottom sole 12”; see Fig. 2 for perimeter of foot geometry and therefore corresponding as recited),
the insole base comprising a heel area and a medial ball area (see Fig. 2);
an arch-support encasement (59) spanning between the heel area and the medial ball area along a medial longitudinal arch area (see Fig. 3 for spanning at least the area between heel and medial ball; Col. 3 Lines 54-56 "gel layer 50 preferably comprises a body of formable material, specifically gel material 57, encased in an envelope 59"); and
an arch-support material (57) disposed within the arch-support encasement (Col. 3 Lines 55-56 "gel material 57, encased in an envelope 59"),
the arch-support material having a viscosity allowing it to form an arch-support structure when a foot pressure is applied to the insole by the user (wherein the existence of the material indicates a viscosity; Moore teaches the arch-support material which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming an arch-support structure as recited, especially in light of Col. 8 Lines 39-40, 43-44 "Formulations A…uncured, can be referred to as silicone gel…they are moldable and accept and maintain or hold impressions"; Col. 5 Lines 32, 53-55 "preferred embodiments of the gel material are…high viscosity uncured silicone rubber used is a high viscosity (10,000 centistokes)...polydimethyl siloxane"; see Table in Col. 5; Col. 11 Line 67-Col. 12 Line 1 "person...walked...to form the impression"),
and to maintain its shape when the foot pressure is removed therefrom (see Example 1 in EXAMPLE 1 Col. 12 Lines 3-5 "sandal was removed...foot imprint was found to be very good with clear definition of contours"; Col. 11 Lines 60-62 "uncured gel material…was Formulation A"; see Table in Col. 5 where Formulation A includes high viscosity uncured silicone rubber; as such, the shape is maintained upon removal inasmuch as there is at least a foot imprint and maintain/holding impressions upon removal; it is further capable to maintain shape once cured or set).
Regarding Claim 2, Moore teaches all the claimed limitations as discussed above in Claim 1.
Moore further teaches wherein the encasement is made of a polymeric material (Col. 4 Lines 34-35 "envelopes 59…preferably made from aromatic polyether polyurethane thermoplastic film", wherein it is known in the art that these are polymer materials).
Regarding Claim 4, Moore teaches all the claimed limitations as discussed above in Claim 1.
Moore further teaches wherein the arch-support material comprises a malleable clay (see Fig. 2; Col. 1 Lines 12, 20-21 "custom-fitting articles…such as…footbeds for footwear"; Col. 2 Line 24, 27-28 "silicone rubber...to form a gel effective to receive and retain an impression"; Col. 3 Lines 54-57 "gel layer 50 preferably comprises a body of formable material, specifically gel material 57, encased in an envelope 59, preferably airtight, for ease of handling and to keep the gel and any fumes contained", where it is included in an arch area as shown in Fig. 2; see Table in Col. 5 Lines 32-50, where "preferred embodiments of the gel material" include Formulation A with silicone rubber and calcium carbonate, where Col. 6 Lines 52-54 "heat-curable silicone rubbers...known in the art, principally dimethyl siloxane polymers"; wherein Col. 7 Lines 25-26 "for the calcium carbonate other fillers can be substituted, including…calcined clay").
Regarding Claim 5, Moore teaches all the claimed limitations as discussed above in Claim 4.
Moore further teaches wherein the arch-support material comprises polydimethylsiloxane (pertaining to Formulation A, Col. 5 Lines 53-55 "high viscosity uncured silicone rubber used is a high viscosity (10,000 centistokes)…polydimethyl siloxane").
Regarding Claim 23, Moore teaches all the claimed limitations as discussed above in Claim 1.
Moore further teaches further comprising a padding layer (18) covering the arch-support encasement (see Figs. 2-3; Col. 3 Line 42 “elements of the sandal, including the top sole 18”, wherein top sole 18 is a padding inasmuch as it exists and is covering the arch-support encasement 59, furthermore in light of Col. 3 Lines 44-46 “top sole 18 and the gel layer 50 constitute the member which is used to produce a custom-fitting footbed.  The top sole 18 and the gel layer 50 support the foot”). 

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore III et al (USPN 5555584), herein Moore.
Regarding Claim 26, Moore teaches a shoe (10) (see rejection of at least the preamble of Claim 1, such as it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-2; Col. 3 Line 14 "sandal 10") comprising
an insole according to claim 1 (see rejection of Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore III et al (USPN 5555584), herein Moore, as applied to Claim(s) 1, 2, 4, 5, 23 above, in view of Majak (USPN 8296971).
Regarding Claim 3, Moore teaches all the claimed limitations as discussed above in Claim 1.
Moore does not explicitly teach wherein the arch-support material has a viscosity of at least 30,000,000 cP.
However, Moore does teach a close viscosity (Col. 5 Lines 53-55 "high viscosity uncured silicone rubber used is a high viscosity (10,000 centistokes)…polydimethyl siloxane"; however, Col. 7 Lines 59, 61 "Formulation A...average viscosity of about 171,100 poise"; Col. 8 Line 10 "viscosity between about 100,000 and about 220,000 poise"; wherein 30,000,000 cP is 300,000 poise, otherwise abbreviated 300K poise).

Majak teaches wherein the arch-support material has a viscosity of at least 30,000,000 cP (see Figs. 2-3; Col. 2 Lines 22-23 “disposed within each sheet 10 are a plurality of closed cells 12”;  Col. 2 Line 45, 57-59 "each cell 12…possesses a relatively high viscosity, preferably at least 5,000 Pa s, and even more preferably at least 250,000 Pa s", which equates to 50K to 2500K poise; as for arch-support-- Col. 4 Lines 65-66 "sheet 10 may be selected to conform to the inside of various conventional sizes of shoes"; Col. 3 Lines 30-32 "shoe insert...making customized peripheral shapes and sizes"; Col. 5 Lines 2-3 "sheet 10 may be in the peripheral shape of...an inner sole", Col. 4 Lines 30-31 “sheet 10 provides firm support for the region of the foot 24”; wherein Fig. 2 shows that the material can be arch-support inasmuch as it exists in the arch area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore to have the arch-support material of Majak (and therefore the viscosity as recited) as both are soles, especially as Majak teaches this is a known viscosity in a shoe insert to absorb pressure (Col. 1 Lines 37-40, 45-46) and provide firm support (Col. 4 Lines 30-32).

Claim(s) 6, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore III et al (USPN 5555584), herein Moore, as applied to Claim(s) 1, 2, 4, 5, 23 above, in view of Allen et al (USPN 5985383), herein Allen.
Regarding Claim 6, Moore teaches all the claimed limitations as discussed above in Claim 2.
Moore does not explicitly teach wherein the polymeric material comprises a polymer selected from the group consisting of polyvinyl chloride, polypropylene, and polyethylene.

Allen teaches wherein the (encasement) polymeric material comprises a polymer selected from the group consisting of polyvinyl chloride, polypropylene, and polyethylene (for encasement--where bladder 170 is the encasement, especially in light of Col. 13 Lines 1-2 “Figs. 28-30 depict…foot bed similar to Fig. 27”; Col. 13 Lines 10-11 “Fig. 31 is…depicted in Figs. 27-30”; Col. 13 Line 20, 24-25 “Fig. 31A…bladder preferably contains environmentally-responsive gel”; for polymeric--where polymeric is polyethylene, especially in light of Col. 3 Lines 20-22 "bladder generally comprises a flexible material which is capable of retaining the first gel composition and liquid therein"; Col. 8 Lines 25-43 "bladder…formed in a separate mold.  A first layer of plastic film is placed into the mold.  Preferably, the plastic film is...polyethylene laminated film...then, a flap top layer of plastic film is laid over the mold.  The top layer is preferably...laminated film such as...polyethylene...the top and bottom layer films are then bonded", where it is known in the art that polyethylene is polymeric; as for airtight--where the polyethylene is bonded to retain gel, and therefore is airtight, especially in light of Col. 24 Lines 65-67 "RF sealing is used around the outer perimeter of the bladder to contain the gel composition therein"; Col. 26 Lines 25-29 "bladders contain less than about 1 atmosphere pressure...a lower pressure assists the bladder in resisting rupture when great force is applied thereto"; specifically, polyethylene-- Col. 8 Lines 25-43 "bladder…formed in a separate mold.  A first layer of plastic film is placed into the mold.  Preferably, the plastic film is...polyethylene laminated film...then, a flap top layer of plastic film is laid over the mold.  The top layer is preferably...laminated film such as...polyethylene...the top and bottom layer films are then bonded").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore’s encasement to be of the polyethylene as taught by Allen as a simple substitution of one polymeric material for another, such as based on material availability, and especially as both perform the same purpose of enveloping gel material.
Regarding Claim 22, Moore teaches all the claimed limitations as discussed above in Claim 1.
Moore does not explicitly teach comprising about 30-40 grams of the arch-support material.
However, Moore does teach that the overall uncured gel material can be a close weight in grams (Example 1 Col. 11 Lines 60-61 "uncured gel material which weighed approximately 70 g"; Example 2 Col. 12 Lines 41-42 "gel material...weighed approximately 45 g").

Allen further suggests comprising about 30-40 grams of the arch-support material (see Fig. 27; Col. 12 Lines 40-41 "Fig. 27 is an exploded view of the foot bed with an arch gel bladder 170"; Col. 26 Lines 29-35 "each bladder contain from about 2 to 15 grams…of environmentally-responsive gel, thereby leaving a portion of the bladder chamber empty.  However, the amount of gel may be greater depending on the size and shape of the bladder and the size of the shoe in which the bladder is to be used").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore’s arch-support material to comprise 30-40 grams especially in light of Allen, as Allen teaches the amount can be greater than 15 grams depending on the size and shape of the bladder and/or the size of the shoe in which the bladder is to be used; it would have been well within the skill of one of ordinary skill in the art to modify Moore such that the material is 30-40 grams especially as Moore’s arch-support material spans the length of the insole as opposed to Allen’s limited span, and as Moore could be for a smaller shoe and therefore 30-40 grams, especially as Moore already taught approximately 45 grams.
Response to Arguments
Applicant’s arguments, which as best understood are with respect to claims 1-6, 22-26, have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Nickerson (USPN 5362543) directed to silicone fluid having a viscosity to maintain shape in the absence of applied pressure; Lyden (USPN 5203793), Lyden (USPN 5101580) also directed to retaining shape of wearer anatomy based on silicone fluid viscosity; Pearce (USPN 6187837) directed to solving lack of memory; Howard (USPN 6455623), Fried (USPN 2366323) directed to maintaining shape in the absence of pressure; Cross NPL, Parssinen (USPN 9803080), Lange (USPN 3593435), Jacobs (USPN 3807793), Jacobs (USPN 3997214), Johnson (USPN 3905376) directed to viscosity greater than 100K poise; Rolland et al (USPN 10350823), Green (US Publication 2017/0280820) directed to PDMS; McCafferty (USPN 4211019), Tansill (USPN 4385024), Bar et al (USPN 5042100), Hofmann III (USPN 6098315) directed to customizable insole that is eventually able to maintain shape without foot pressure; Baker et al (USPN 7958993) known to customize various portions of a sole via pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732